DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-14, 16-21, and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-7, 9, and 26 are allowed because the closest prior art of record fails to disclose a semiconductor device comprising: a clock inverter circuit arranged on a second side of the first latch circuit in a second direction perpendicular to the first direction, and configured to generate the inverted clock signal based on the clock signal, wherein the clock gate line and the inverted clock gate line run parallel to each other in the first direction through both the first and second latch circuits in a plan view, and wherein the clock gate line and the inverted clock gate line are shared by the first and second latch circuits in combination with the rest of the limitations of the base claim.  Claims 10-14 and 16-21 are allowed because the closest prior art of record fails to disclose a semiconductor device comprising a clock gate line arranged to extend in a column direction and supplying the clock signal; and an inverted clock gate line arranged to extend in the column direction in parallel to the clock gate line and supplying the inverted clock signal, wherein the clock gate line and the inverted clock gate line are shared by functional circuits disposed in each of the at least two rows in combination with the rest of the limitations of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741. The examiner can normally be reached M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA F COX/Primary Examiner, Art Unit 2849